[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 327 
June 29, 1927. The opinion of the Court was delivered by
The grand jury of Oconee County returned an indictment against the defendant which charged him, in three separate counts, with the crimes of embezzlement, breach of trust with fraudulent intention, and grand larceny. Each count dealt with the misappropriation of the same sum of money. The alleged crimes grew out of the conduct of the defendant as country treasurer. In addition to the indictment in this case, it appears that three other indictments are pending against the defendant for other alleged defalcations of public funds while county treasurer.
When called for trial in the case at bar, in the Court of General Sessions for Oconee County, the defendant moved that he be tried in one trial on all the indictments pending against him, but the trial Judge, Hon. M.L. Bonham, refused this motion. The defendant demurred to the second and third counts of the indictment; the demurrer being overruled. There was no demurrer to the first count. The solicitor withdrew the third count, which charged grand larceny. Having entered a plea of not guilty, the defendant was put to trial on the two counts that charged embezzlement and breach of trust. He was found guilty of embezzlement, and was thereupon sentenced to serve not less than five years and not more than ten years and to pay a fine of $1,000. From said conviction and sentence he has appealed.
The first exception complains that the trial Judge erred in not granting the defendant's motion for a directed verdict in his favor on the embezzlement *Page 329 
charge. The fourth exception charges error in the refusal to grant a motion for a new trial. The specifications of error set up in the exceptions are the same; so both will be disposed of together. They are as follows:
"(a) The testimony offered by the state failed to show that there had been any embezzlement of public funds by the defendant. (b) There is a fatal variance between the allegations of the indictment and the proof as offered, in that the indictment alleges that there was issued to the defendant, by the clerk of the county board and the supervisor of the county, a county check for $10,235.53, which said check was received by the defendant, was cashed by him, and the proceeds appropriated to his own use; whereas, the proof shows that said county check was issued to the defendant upon recommendation of the grand jury of Oconee County, for the purpose of straightening his books, and that said check was never cashed by the defendant or by any one else nor were any proceeds from said check ever received or appropriated to the use of the defendant by him or by any one for his benefit. (c) The testimony fails to establish that the defendant was ever intrusted with $10,235.33, the proceeds of the check set out in the indictment, but, on the contrary, establishes affirmatively that the defendant was never intrusted with this specific fund."
In order to clearly understand the questions raised by exceptions 1 and 4, it seems important to set out in full the count that charged embezzlement, which was as follows:
"That R.H. Alexander, late of the county and state aforesaid, on the 30th day of September, in the year of our Lord one thousand nine hundred and twenty-four, with force and arms at Walhalla, in the county and state aforesaid, did willfully and unlawfully commit embezzlement with a fraudulent intention, that is to say, that he, the said R.H. Alexander, then and there being county treasurer of and for the County of Oconee, State of South Carolina, and then and there being intrusted by the County of Oconee, *Page 330 
State of South Carolina, with the care, keeping, and possession of large sums of money, the property of the County of Oconee, State of South Carolina, the amount of said sums of money being to the jury unknown, and the value of said sums of money to the jury unknown (in that he, the said R.H. Alexander, as county treasurer of and for the County of Oconee, State of South Carolina, did unlawfully and falsely swear to a false claim before J.B.S. Dendy, Notary Public for South Carolina, and clerk of the county board of the County of Oconee, State of South Carolina, as follows:
"`State of South Carolina, Oconee County.
"`Personally appeared before me R.H. Alexander, Co. Treas., who on oath, says that the within account is correctly itemized and is just and due for the sum of ten thousand two hundred thirty-five and 33/100 dollars, and that no part thereof has been paid by discount or otherwise.
"`R.H. ALEXANDER, Co. Treas.
"`Sworn to before me this 30th day of September, A.D. 1924. J.B.S. DENDY [Seal] Notary Public for S.C.
"`The County of Oconee, Dr. To R.H. Alexander, County
Treasurer, P.O. Walhalla, S.C.
"`To reimbursement borrowed money Enterprise Bank note see Boleman report (note dated Sept. 2, 1915). $10,235.33,'
— when he, the said R.H. Alexander, well knew that the said County of Oconee, S.C. had paid to him said amount prior to September 30, 1924, and he, the said R.H. Alexander, well knew that the said County of Oconee, S.C. was not due to pay him any amount on this claim, and he, the said R.H. Alexander, well knew the said claim to be false; that, by virtue of said false claim as aforesaid, there was issued to the said R.H. Alexander, county treasurer of the County of Oconee, S.C. by J.B.S. Dendy, clerk of the county board of the County of Oconee, S.C. and by J.C. Shockley, supervisor of the County of Oconee, S.C. a *Page 331 
county check of the County of Oconee, S.C. to the county treasurer, as follows:
"`No. 1006                                  $10,235.33.
"`The State of South Carolina, Office of County Supervisor, County of Oconee, Walhalla, S.C. Sept. 30, 1924.
"`To the County Treasurer:
"`Pay to the order of R.H. Alexander, Co., Treas., the sum of ten thousand two hundred thirty-five and 33/100 dollars, on claim No. 1006, for borrowed money, audited and allowed out of Ord. funds for fiscal year 1924.
"`J.C. Shockley, County Supervisor.
"`Countersigned: J.B.S. Dendy, Clerk of Board,' — the said check as aforesaid, being of the value of ten thousand two hundred thirty-five and 33/100 dollars, for which said amount was charged against and paid out by the said County of Oconee, S.C. and received by and credited to the said R.H. Alexander, and that he, the said R. H. Alexander, then and there did willfully, unlawfully, and feloniously, embezzle, take, and appropriate the said sum of ten thousand two hundred thirty-five and 33/100 dollars, good and lawful money of the United States of America, the denomination and issue to the jury unknown, of the value of ten thousand two hundred thirty-five and 33/100 dollars, to his own use, and purposes, with the intention of cheating and defrauding said County of Oconee, S.C. of the same and thereby did cheat and defraud the County of Oconee, S.C. of the same to the great damage of the said County of Oconee, S.C. ten thousand two hundred thirty-five and 33/100 dollars, against the form of the statute in such case made and provided, and against the peace and dignity of the state."
It will be noted that certain portions of the indictment have been placed within parenthesis. The purpose of this will appear later.
To properly discuss exceptions 1 and 4, it is required to narrate, from the state's viewpoint, some of the evidence *Page 332 
adduced at the trial, which we undertake to do briefly. Defendant became treasurer of Oconee County on July 1, 1913, and held the office until July 1, 1925, having been defeated for renomination in the primary of 1924. By his books, the books of the supervisor's office, the annual settlement sheets made by the comptroller general with the county officials of Oconee County, signed by the defendant, and by other testimony, it was shown that large sums of public moneys of the county were placed in his keeping during each year of his service. On September 1, 1915, the county, for money borrowed, made its note to the Enterprise Bank of Walhalla for $10,235.33, payable January 1, 1916. On January 7, 1916, the defendant made sworn claim, in the customary manner, to the county board of commissioners for $10,250.28, "to one note Enterprise Bank for borrowed money due January 1st." The added sum of $14.95 was to care for interest due from January 1st to January 7th or 8th. The claim was approved, Mr. Foster then being county supervisor; and, while the county check drawn in favor of the defendant, on himself as county treasurer, was not produced (there being testimony that it could not be found), the check book stubs of the supervisor's office showed issuance of check No. 1898, on January 7, 1916, to cover the claim. The note was paid to the bank by the defendant on January 8, 1916. The bank had no other note of the county till 1921; and at no time thereafter, while defendant was treasurer, did it have, or was it paid, a note of like amount. W.K. Boleman was engaged by the grand jury to audit the books of the defendant in 1922. He reported, among other things, that he had checked "borrowed money" and found that on September 2, 1915, a note was made at the Enterprise Bank of Walhalla in the amount of $10,000; that the note, including accumulated interest, had been paid by the defendant, but no county warrant was issued to the defendant therefor, and he recommended that warrant for $10,235.33 be given the defendant. Some two years later, on *Page 333 
September 30, 1924, after defendant's defeat for renomination, he presented to Supervisor Shockley his claim against the county for $10,235.33, for "reimbursement borrowed money Enterprise Bank note see Boleman report (note dated Sept. 2, 1915)." On September 30, 1924, Supervisor Shockley and the clerk of the county board, J.B.S. Dendy, issued to the defendant check to cover this claim, drawn on the county treasurer, payable out of the ordinary funds for the fiscal year 1924. This check was "canceled as a voucher, July 1, 1925," by County Auditor Pike, in the annual settlement. (The claim and check last referred to are the instruments described in the indictment). Supervisor Shockley testified that he gave the check of September 30, 1924, on the defendant's representation that he had failed to get a voucher for this item formerly, and that the check when he gave it to the defendant "was worth its face value."
L.L. Wilkinson, certified public accountant, who audited the books of the defendant, testified, and showed from the books, that the defendant, about January 8, 1916 (the exact date not being entered), received credit for the county check No. 1898, for $10,250.28, and that he had credit for this item in the annual settlement of June 30, 1916; that defendant also had credit for the check of September 30, 1924, for $10,235.33, on his books, and in the annual settlement of July 1, 1925; that with the exception of $14.95, the additional interest, the credits were the same; that defendant was only entitled to one of them, the first; that by receiving credit for the last check the money belonging to OconeeCounty held by Mr. Alexander was decreased in the sum of$10,235.33; that the county paid the Enterprise Bank notetwice; that the last time it paid it the county lost the sum of$10,235.33; and that R.H. Alexander benefited by that.
Wilkinson also testified that he found the defendant to be short in his accounts as treasurer for the fiscal year 1924 — 1925 in the amount of $67,536.99. There was some testimony *Page 334 
as to erasures having been made in the defendant's books and as to some records being missing.
For the defendant, only one witness was sworn — Mr. Boleman, who examined his books at the instance of the grand jury. For the purpose of determining the appeal, it seems necessary to refer to only a little of his testimony. On his direct examination, he swore that he made the recommendation for the issuance to the defendant of the check for $10,235.33, as he did not find where defendant had credit for the item; that in all he found the defendant had been charged with "double charges" amounting to $25,000 or $30,000 in one year; that he found no evidence of any shortage. On cross examination, the witness stated that, if he had seen the claim of January 7, 1916, and the supervisor's check stub, showing issuance of the check to cover that claim, he would not have made the recommendation as to issuing a check to cover the note to the Enterprise Bank.
Embezzlement was not known as a crime at the common law. It is purely a statutory offense. Our statute on the subject is found at Section 459, Vol. 2, Code 1922. It simply declares that "all officers and other persons charged with the safe-keeping, transfer and disbursements of any public funds, who shall embezzle the same, shall be deemed guilty of felony"; and then the punishment for the crime is provided. One of the main objects of the statute was to reach cases of stealing, misappropriation, or conversion of public funds, by whatever name the acts may have been called, where the old laws against larceny and breach of trust permitted those who seemed to regard public funds as their own private property to escape with their spoils without any punishment. Persons of this last-mentioned class have been dignified to some extent by being referred to as "embezzlers" rather than as "thieves." While one charged with embezzlement is entitled to all the protection given accused persons under our Constitution and statutes, it was never *Page 335 
intended that persons who are guilty of using public funds for their own benefit should escape punishment by resorting to the same old technicalities that formerly availed those charged with larceny. While preserving the rights of a defendant in a case of this nature, the statute should be construed broadly, to protect the taxpayers of the state, and the counties thereof, who have intrusted their moneys with men presumed to be honest. A narrow construction would tend to defeat the very purpose for which the act was placed among our laws.
Mr. Black, in his law dictionary, defines the term "embezzlement" to be:
"The fraudulent appropriation to his own use or benefit
of property or money intrusted to him by another, by a clerk, agent, trustee, public officer, or other person acting in a fiduciary character."
Reading our statute, with Mr. Black's definition in mind, it appears, then, that our legislative enactment, succinctly stated, makes it a felony for one charged with the safekeeping and disbursement of public funds to fraudulently appropriate to his own use or benefit any of the funds intrusted to him.
Exceptions 1 and 4, especially the specifications of error assigned therein, in addition to questioning the sufficiency of the evidence in the case, go further and attack the first count of the indictment. In a way, as it appears to us, the attorneys for the appellant, in their able and interesting argument, say that the appellant may have been proven to have been guilty of embezzlement at some time during his incumbency of the treasurer's office, but that there was no proof — and certainly not sufficient proof — that he was guilty of the particular embezzlement alleged in the indictment. They argue that the indictment charges that the defendant embezzled the sum of $10,235.33, a particular fund, on September 30, 1924, and that the manner in which the offense was committed is alleged with particularity, and that *Page 336 
the state established by the evidence at most, if anything, only acts of the defendant on September 30, 1924, and thereabout, which covered up, or attempted to hide, a former defalcation, and that the variance between the proof and the allegation is fatal.
The indictment, like some Supreme Court opinions (perhaps this one included), said too much — at least more than was necessary. We find no direct authority in our reported cases regarding indictments for embezzlement of public funds; in fact, only a few cases dealing in any way with this crime are reported. There are decisions concerning breach of trust with fraudulent intention, larceny, and obtaining goods and money by false pretenses, crimes akin in the moral code to embezzlement, but with so many distinguishing features in the law from embezzlement that we do not regard them as binding precedents when we come to consider the last-mentioned offense.
We are not able either to get much assistance, touching the subject of embezzlement, from the decisions of other jurisdictions, since, after all, the Courts of the several jurisdictions must always look to their respective statutes in determining questions pertaining to the crime. After much reference, however, to numerous decisions, textbooks, and encyclopedias, recognized as high authority, we have reached the conclusion that the learned Circuit Judge who presided at the trial in this case stated, ably and briefly, the essential elements of the crime, according to the terms of our statute, with reference to the indictment in the case at bar, when he instructed the jury as follows:
"You will observe, gentlemen, that the elements of the offense consist in this, as charged in this indictment: That there was a public officer; that public funds were intrusted to his safe-keeping, his transfer, and his disbursement; that he appropriated those funds to his own use; and that he did so with a fraudulent intent, as alleged in this indictment, with the intent to defraud and to cheat the County of *Page 337 
Oconee. Now those are the elements which constitute the offense of embezzlement. It is necessary that the state prove them and all of them, prove the official capacity of the person charged in this indictment, prove the receipt, the transfer, the disbursement, prove the misappropriation to his own use, and prove the fraudulent intent, in order to convict in this case on the first count."
With the purpose of simplifying indictments in criminal cases, to get away from the confusing and mystifying language of the old style of these instruments under the common law, and to prevent the defeat of justice so often by technicalities, the General Assembly some years back passed legislation concerning indictments, a part of which is now Section 89 of the Code of Criminal Procedure. In substance, Section 89 provides that an indictment for a statutory offense shall be deemed sufficient if the language thereof is so plainly stated that the nature of the offense charged may be easily understood, and that the same be alleged to be contrary to the statute in such case made and provided.
We have inclosed in parenthesis such matter contained in the indictment here which we think it was unnecessary to be alleged. Stripped of that surplusage, the indictment meets all the requirements of Section 89, relating to indictments, and conforms to the statute as to embezzlement. Deleting the portions of the indictment in parenthesis, there remains in the instrument allegations to this effect: That the defendant, Alexander, on September 30, 1924, did commit embezzlement under these circumstances; that he was county treasurer of Oconee County; that he was intrusted with the keeping of large sums of money; that he embezzled the sum of $10,235.33; that he intended to defraud Oconee County thereof; that he did defraud the county of the sum named; and that his act was against the form of the statute in such case made and provided. *Page 338 
It may be suggested that this Court should not disregard, and that the lower Court should not have disregarded, the surplusage matter, to which we have invited attention, and there may be authorities from jurisdictions other than this to support this suggestion. In matters of practice in our Courts, however, we ought to be guided by our own statutes and the decisions of this Court. It has been held in the case of the State v. Ameker, 73 S.C. 330;53 S.E., 484, that:
"Any words not absolutely necessary to the indictment would be treated as immaterial, and therefore need not be stricken out."
In Ruling Case Law it is said that an indictment for embezzlement "must charge the crime with certainty and precision, alleging all the requisites of the offense, so that the party accused may know the general nature of the crime of which he is accused, that it may be easily understood by the jury, and that it may be pleaded in bar of another prosecution for the same offense"; but the same authority states that the averments need not be made with the same particularity required of indictments for obtaining money under false pretenses, and it is further announced therein: "If more isalleged than necessary under the statute, as that the conversionwas done by some means and in some manner unknownto the grand jurors," it is not thereby rendered demurrable. 9 R.C.L., par. 30, p. 1287.
It seems to us that the indictment in the case at bar, minus the unnecessary allegations inclosed in the parenthesis made by us, alleged all the requisites of the offense, not only under our statute, but according to the authority last cited. From the indictment, the defendant well knew the general nature of the crime charged against him; the offense alleged was easily understood by the jury; and the conviction here, based on the indictment, if it becomes necessary, may be pleaded in bar of another prosecution for the same offense, charged in the indictment. With our view of the indictment, disregarding *Page 339 
the surplusage therein, we think the testimony, outlined before, was sufficient to support the essential allegations made, and, especially so, when some legal principles, which we think appellant's attorneys have overlooked, are duly considered.
There was evidence that the defendant was intrusted annually with large sums of money; that he was short above $67,000 — to have been short to that extent he must have been intrusted with an amount equal to, or greater than, the sum named. The amount named in the indictment, $10,235.33, evidently had been intrusted to him at some time, for the check was drawn upon himself, as county treasurer, at his own instance (an admission that he had at some time held, and, perhaps, at the very time, that money), and Mr. Shockley testified the check was worth face value.
The testimony did not show that the grand jury recommended the Shockley check to be given to the defendant. Boleman made that recommendation to the grand jury. It was the duty of the defendant to know, and to show, that the was entitled to this check and the proceeds thereof. If he got it wrongfully, it did not relieve him to show that some one else thought he should have it and had so recommended. The fact that he waited around two years to make his claim therefor, and then only after accountants other than Boleman had audited his books, after his defeat, and when the comptroller general had demanded a full settlement with him (there was also testimony to this effect), was a circumstance going to show that he was not entitled to the check and that he was so aware. The circumstances were sufficient also to show that the defendant had seen, had even had in his possession, the missing check that Boleman had not seen.
The defendant could have cashed the check. Instead of doing this, he passed it on to the County Auditor and received credit for the amount thereof in his settlement, just the same as if he had gone to the bank, and had drawn therefrom the money on the check, and exhibited this cash *Page 340 
to the auditor in his settlement, and turned the amount over to his successor. In Article 5 of Chapter 15, Volume 3, Code 1922, and particularly in Section 533 thereof, there are provisions which authorize County Auditors to give their respective county treasurers credit, in their settlements, for checks or vouchers drawn upon them by the County Supervisor. When the defendant presented the check of Supervisor Shockley to the auditor, it was the duty of that official to accept and cancel the same and to allow proper credit therefor. The defendant got the benefit of that credit, and the result was he did not produce, and was not compelled to produce, the sum of $10,235.33, as he should have done if he had not been able to produce the check.
We think there is much force in the principle announced in Ruling Case Law, that the gist of the offense of embezzlement is usually a violation of relations of a fiduciarycharacter. 9 R.C.L., par. 2, p. 1264. There was plenty of evidence in this case that the defendant occupied a position, fiduciary in character, and that he violated the trust relations existing between him and the County of Oconee.
While it seems necessary, and we think it reasonable, that the State should be required to establish, in a case of this character, that there was a conversion on the part of the accused, but "this conversion may be either actual or constructive." 9 R.C.L., par. 16, p. 1275.
Again, it is stated, and we agree with the declaration, that:
"The means by which the fraudulent conversion is accomplished are immaterial. It may be effected by any exercise of the right of ownership inconsistent with the owner's rights, and with the nature and purposes of the trust." 20 C.J., 427.
In the case at bar there was considerable evidence to showconstructive conversion, even if the proof of actual conversion was lacking. The evidence was sufficient also to establish that the defendant, by certain means, exercised toward *Page 341 
the public funds intrusted to his care a "right of ownership inconsistent with the owner's (Oconee County's) rights, and with the nature and purposes of the trust."
In our modern day, when taxes are mainly paid by checks, when county officials settle with each other, and with the officials of the State, with checks, vouchers, and warrants, rarely ever handling a dollar in actual cash money, it would be going to an extreme point if one would have to see with the eye and feel with the hand coins or currency passing into and out of the hands of the county officials before there could be a conviction for embezzlement. We do not conceive that the law so requires. If it does, the purpose of the statute against embezzlement may be easily defeated in many instances.
Another principle of law occurring to us which we think stands in the way of approval of the contentions of the appellant is the one that, under our law, time is not an element of the offense of embezzlement. We have no statute of limitation as to the offense. The State had the right, under our view of the indictment, to prove the offense, generally alleged, at any time prior to the finding of the indictment by the grand jury, regardless of the date alleged therein.
Giving the defendant the benefit of every position urged by him, as to the facts adduced from the testimony, there remains this obstacle in his path to the reversal of the judgment against him: There was sufficient testimony to show that at some time during his incumbency of the office of County Treasurer, and at the time of the finding of the indictment, he was "short" more than $67,000.00, and there was evidence to warrant the jury in believing that included in that sum was the particular amount of money stated in the indictment. The conclusion seems to us to be inevitable that the first and fourth exceptions must be overruled.
The second exception relates to a matter of testimony. While Boleman, defendant's witness, was being cross examined, he was asked if he was not *Page 342 
drunk at times during his examination of the books of the county, and also if, during that period, he had not been arrested by peace officers of the Town of Walhalla for "being drunk and disorderly"; and, if he had not, for the offense, put up a bond, which he forfeited. He replied in the negative. As testimony in reply, the State was permitted, over the objection of the defendant, to show through Mayor J.M. Moss, of Walhalla, and from the record book of the municipality, that on September 18, 1922, during the time Boleman was making his audit, that the witness was charged before him with being "drunk" and that he failed to appear and forfeited his bond of $5.00. It was urged that the contradiction was on a collateral matter, and, therefore, incompetent. The trial Judge ruled that he would not allow the reply testimony for the purpose of affecting the credibility of Boleman, but he would permit it on the issue as to whether or not the audit and report of Boleman were accurate and to show if he was competent, at the time, to make an accurate and proper report.
We cannot agree that the evidence offered by Mr. Moss was on a collateral matter. If the witness was under the influence of intoxicating liquors at the time he was making his audit and submitting his report, that may or may not have caused him to make an error in the very particular work in which he was engaged. While we cannot say, it is possible that, due to his condition caused by the use of intoxicating liquors, he was unable to find certain records that other accountants did find. While it is well known that whiskey may, at times, stimulate the brain of some men temporarily, and aid them in entering figures and making calculations, others are often affected by its use to the extent of becoming nervous and unstrung, and sometimes the condition brings about forgetfulness.
We find, also, in Corpus Juris, the following language: *Page 343 
"The ability of a witness to recall accurately the details of a transaction is largely affected by his mental and physical condition at the time when it occurred or when remembrance is suggested or attempted. Intoxication tends to impair accuracy both of observation and of memory." 23 C.J., 31.
Under the circumstances here we think the Circuit Judge did not commit prejudicial error in overruling the objection made by the defendant's attorneys, and the second exception is dismissed.
The defendant requested the presiding Judge to charge the jury as follows:
"I charge you that, when the accounts of a public officer have been made up and adjusted or settled by proper officers thereunto authorized, they are usually treated at least as prima facie evidence of the state of his financial obligation with the government, though they are not conclusive. But I charge you that, if you find that a full and complete annual settlement of the defendant with proper officers who are authorized to make it has been made, such settlement should be final and conclusive, unless there is fraud, mistake, or imposition in making such settlement, and I charge you that in reaching your conclusion as to whether or not the defendant has embezzled funds belonging to Oconee County, or has committed a breach of trust with a fraudulent intent, you have a right to take into consideration any intervening annual settlements that may have been made, for whatever they may be worth to you."
The Circuit Judge declined to charge the request as worded, for the reason, as he stated, that he considered it a charge upon the facts. Instead of the requested charge, however, he instructed the jury as follows:
"That, if there are introduced here public records of public officers having to do with the fiscal affairs of the county, you are to take that into consideration and consider *Page 344 
that as you would any other testimony, deducing from it that which is the truth."
We are inclined to the opinion that the Circuit Judge was right in refusing the request, for the reason given by him. In any event, however, the instruction, as given by the Circuit Judge, covered the main idea suggested by the request. It is not incumbent upon a trial Judge to charge any request in the exact language contained therein. Even if the request contains a sound principle of law, which is applicable to the case, and the Judge covers it in his own language, that is full compliance with our rules and practice. We fail to find any error here, and the third exception is held to be without merit.
The judgment of this Court is that the appeal be dismissed, and the judgment of the lower Court be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE WATTS and MR. JUSTICE STABLER and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. JUSTICE COTHRAN dissents.